DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 1, 2020 has been entered.  Claims 1, 6, 7, and 9 remain pending in the application.  Examiner acknowledges applicant’s cancellation of claims 2-5 and 8.  Applicant’s amendments to the specification have overcome each and every objection regarding the drawings and specification previously set forth in the Non-Final Office Action mailed September 1, 2020.  Applicant’s amendments have overcome the 112 rejections applied to claims 3 and 9.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clements et al. (U.S. 2011/0125054 A1) (hereinafter – Clements) in view of An (U.S. 9,078,640 B1) (hereinafter – An) in further view of Pesce et al. (U.S. 2008/0234715 A1) (hereinafter – Pesce) in further view of Aznoian et al. (U.S. 6,038,150) (hereinafter – Aznoian).
	Re. Claim 1: Clements teaches an endoscopic biopsy assembly being configured to acquire multiple biopsies during an endoscopic procedure, said assembly comprising: an endoscope having a working channel (Abstract: “The core biopsy device is insertable and removable from a biopsy channel of an endoscope”); a suction device having tissue trap (Fig. 1, a biopsy access port connectable with a suction device (as shown in fig. 37) in fluid communication with distal specimen chamber 16, thereby forming a single suction device having a tissue trap; similarly, fig. 3, proximal specimen management chamber 84 connected to biopsy access port 68, receiving suction via channel 86); and a biopsy unit (Fig. 1, sheath 14, i.e., a biopsy unit) being insertable into said working channel in said endoscope for obtaining a tissue biopsy, said biopsy unit being in fluid communication with said suction device (Fig. 37, biopsy port 68 being in fluid communication with syringe 355, thus being in fluid communication with sheath 14) such that said suction device urges air inwardly through said biopsy device and into said tissue trap, said biopsy unit being urgeable into a cutting position for obtaining the tissue biopsy (Figs. 15A-15C, showing biopsy unit being urgeable into cutting position), said suction device suctionally urging (Abstract: “Multiple samples contained within the specimen chamber are removed… under applied suction to an external chamber located outside the patient. The order and orientation of the removed specimens are preserved”) the tissue biopsy out of said biopsy unit and into said tissue trap thereby facilitating the tissue biopsy to be acquired without removing said biopsy unit from said endoscope, said biopsy unit being repeatedly urgeable into said cutting position for obtaining and thusly acquiring multiple tissue biopsies without removing said biopsy unit from said endoscope (Abstract: “A core biopsy device… is configured to acquire multiple biopsy specimens…;” Fig. 10, depicting the device obtaining multiple tissue core specimens in anatomical region 2); said biopsy unit comprises a handle having a first end and a second end, said handle being elongated between said first and second ends (Fig. 6, an elongated device handle 50, shown in use in fig. 7 having first and second ends (toward the thumb ring 66 and toward the tip of the blade 20, respectively)), said handle having a suction conduit being integrated therein, said suction conduit having an input and an output (Fig. 9, biopsy access port 68, i.e., suction conduit), said input being fluidly coupled to said suction unit such that said suction unit urges air inwardly through said output (Fig. 37, biopsy access port 68 being fluidly coupled to syringe 355, i.e., suction unit).  Clements also teaches said handle having a tissue trap aperture extending therethrough and intersecting said suction conduit (Fig. 1, handle 50 having a biopsy access port 68, which acts as a tissue trap aperture receiving a proximal specimen management system 80, i.e., a tissue trap, as shown in figure 3); and said tissue trap being slidable into said tissue trap aperture (Figure 3, biopsy access port 68 slidably receiving proximal specimen management system 80).  Clements does not teach the device having a suction port extending into said suction conduit having said suction port being in fluid communication with said suction unit, said suction unit urging air inwardly through said suction port when said suction port is unobstructed thereby inhibiting air from being urged inwardly through said output, said suction unit urging air through said output when said suction port is obstructed by a user's thumb.  Clements also does not teach said tissue trap being comprised of an air permeable material such that said suction unit urges air through said tissue trap.
An teaches the invention having a suction port (Fig. 1, air release hole 104) extending into said suction conduit having said suction port being in fluid communication with said suction unit, said suction unit urging air inwardly through said suction port when said suction port is unobstructed thereby inhibiting air from being urged inwardly through said output, said suction unit urging air through said output when said suction port is obstructed by a user's thumb (Figs. 17, 20A, 22A, showing thumb obstructing air release hole 104 in order to generate low pressure upon pulling of syringe plunger 110; fig. 9 showing the direction of air travel when air release hole 104 is unobstructed).  
Because Clements teaches an invention (Fig. 3) having suction channel 86, which may receive suction from any one of a syringe, suction pump, or house suction source (Paragraph 0070, fig. 4), and An teaches a suction control mechanism which actuates a vacuum by obstructing a port with a user’s thumb, it would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Clements to include the suction control mechanism having a suction port obstructable by a user’s thumb as taught by An, the motivation being that such a method of suction control is simple, lightweight, portable, and cost effective to manufacture (Abstract).  An teaches analogous art in the technology of vacuum-controlled biopsy devices (Abstract).
Clements in view of An do not explicitly teach the invention wherein the tissue trap is comprised of an air permeable material, such that said suction unit urges air through said tissue trap.
Pesce teaches the invention further including a tissue trap being comprised of an air permeable material such that said suction unit urges air through said tissue trap (Paragraph 0009: “The tissue collection chamber can include a straining element, such as a mesh, filter, screen, or perforated surface, for collecting tissue and passing fluid”).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Clements in view of An to include a mesh material within the tissue collection chamber as taught by Pesce, the motivation being that such an element allows the device to retain solid tissue and pass fluid through (Paragraph 0009).
Clements further teaches the invention further comprising: a pair of blades (Fig. 15A-15C, a pair of semi-circular cutting blades 126 and 128); a thumb ring extending upwardly from said first end of said handle wherein said thumb ring is configured to have the user's thumb extended therethrough, said thumb ring being offset from said suction port in said first end (Fig. 8A, a thumb ring 66 offset from biopsy access port 68 capable of receiving suction means including a suction port, as described in the combination cited in claim 2).  Clements, An, and Pesce do not further teach the invention having a grip being slidably coupled around said handle, said grip having a pair of finger apertures therein wherein each of said finger apertures is configured to have a respective one of the user's fingers extended therethrough, said grip being urgeable into a cutting position having said grip being slid upwardly along said handle toward said thumb ring, said grip being urgeable into an opening position having said grip being slid downwardly along said handle away from said thumb ring.
The applicant’s invention actuates a wire with a pair of finger apertures sliding around a handle.  The invention taught by Clements also actuates a wire, but with a thumb ring sliding through a handle, and does not teach a grip having a pair of finger apertures slidably coupled around a handle used to actuate the cutting blades.  Aznoian teaches a grip being slidably coupled around said handle, said grip having a pair of finger apertures therein (Fig. 1A, finger member 25 having a pair of finger rings 24) wherein each of said finger apertures is configured to have a respective one of the user's fingers extended therethrough, said grip being urgeable into a cutting position having said grip being slid upwardly along said handle toward said thumb ring (Fig. 3, showing jaws 10 closed/cutting when drive shaft 102 is pulled upwardly (see visible top of lateral slot of drive shaft 102)), said grip being urgeable into an opening position having said grip being slid downwardly along said handle away from said thumb ring (Fig. 10, showing jaws 10 in an opened position when drive shaft is slid downwards (see top of lateral slot 104 of drive shaft 102 meeting puller pin 66)).
It would have been obvious to one having skill in the art to have incorporated the wire-actuating mechanism as described by Aznoian in the invention taught by Clements in view of An in further view of Pesce, the motivation being that such a configuration restrains rotation about the longitudinal axis during actuation of the cutting mechanism (Col. 8, lines 21-28).
Clements further teaches the invention further comprising a suction tube having a primary end and a secondary end, said primary end being fluidly coupled to said output of said suction conduit having said suction tube extending outwardly through said second end of said handle (Fig. 9, sheath 14 extending through handle 50 in fluid communication with biopsy access port 68), said suction tube being comprised of a flexible material (Paragraph 0057: “In one embodiment, the core biopsy device includes a flexible tube…"), said secondary end of said suction tube being insertable into said working channel of said endoscope (Fig. 7, showing flexible sheath 14 being used by working channel of endoscope insertion tube 45); each of said blades having a first end, a second end and a cutting edge extending there between, said cutting edge of each of said blades being concavely arcuate between said first and second ends of said blades such that each of said blades has a semi-circular shape (Fig. 15A-15C, a pair of semi-circular cutting blades 126 and 128, each having a first end described in paragraph 0090: “The edge of the moveable blades 126 and 128 are the forward facing cutting surfaces…”), said first and second end of each of said blades being pivotally coupled to an inside surface of said suction tube (Fig. 15A, single axis pivot 22 through which the blades 126 and 128 rotate); a wire being coupled between said grip and each of said blades adjacent to said first end offset from a pivot point between said blades (Figs. 21A-21G, 25D-25F, 33; embodiments which utilize a wire connection adjacent to an end of each blade offset from a pivot point of the blades), said wire urging each of said blades into an open position when said grip is urged into said opening position, said wire urging each of said blades into a cutting position when said grip is urged into said cutting position (Paragraph 0078: “The back-and-forth or push-pull motion by the thumbhole 66 is conveyed by slotted shaft 56 that is mechanically coupled with the blade wire 37. Cutting action by the blade 20 is conveyed by a downwardly directed pushing force applied to the thumbhole 66 by a handle 50 user or operator;” figs. 21B-21G showing cutting action of blades controlled via wire 37).
Re. Claim 6: Clements in view of An in further view of Pesce in further view of Aznoian teach the invention according to claim 1.  Clements further teaches the invention wherein each of said blades is positionable in an open position having said cutting edge each of said blades being aligned with and being collinear with said second end of said suction tube (Fig. 15A, showing blades 126 and 128 in an open configuration being aligned and collinear with end of the sheath 14).
Re. Claim 7: Clements in view of An in further view of Pesce in further view of Aznoian teach the invention according to claim 6.  Clements further teaches the invention wherein each of said blades is positionable in a cutting position having such cutting edge of each of said blades being urged outwardly from said second end of said suction tube and engaging each other wherein said cutting edge of each of said blades is configured to cut the tissue biopsy (Figs. 15A-15C, showing blades 126 and 128 being deployed and urged outwardly from sheath 14 and engaging each other).
Clements further teaches the invention further comprising a wire being coupled between said grip and each of said blades, said wire urging each of said blades into an open position when said grip is urged into said opening position, said wire urging each of said blades into a cutting position when said grip is urged into said cutting position (Paragraph 0078: “The back-and-forth or push-pull motion by the thumbhole 66 is conveyed by slotted shaft 56 that is mechanically coupled with the blade wire 37. Cutting action by the blade 20 is conveyed by a downwardly directed pushing force applied to the thumbhole 66 by a handle 50 user or operator;” figs. 21B-21G showing cutting action of blades controlled via wire 37).
Re. Claim 9: Clements teaches an endoscopic biopsy assembly being configured to acquire multiple biopsies during an endoscopic procedure, said assembly comprising: an endoscope having a working channel (Abstract: “The core biopsy device is insertable and removable from a biopsy channel of an endoscope”); a suction device having tissue trap (Fig. 1, a biopsy access port connectable with a suction device (as shown in fig. 37); and a biopsy unit (Fig. 1, sheath 14, i.e., a biopsy unit) being insertable into said working channel in said endoscope for obtaining a tissue biopsy, said biopsy unit being in fluid communication with said suction device (Fig. 37, biopsy port 68 being in fluid communication with syringe 355, thus being in fluid communication with sheath 14) such that said suction device urges air inwardly through said biopsy device and into said tissue trap, said biopsy unit being urgeable into a cutting position for obtaining the tissue biopsy (Figs. 15A-15C, showing biopsy unit being urgeable into cutting position), said suction device suctionally urging (Abstract: “Multiple samples contained within the specimen chamber are removed… under applied suction to an external chamber located outside the patient. The order and orientation of the removed specimens are preserved”) the tissue biopsy out of said biopsy unit and into said tissue trap thereby facilitating the tissue biopsy to be acquired without removing said biopsy unit from said endoscope, said biopsy unit being repeatedly urgeable into said cutting position for obtaining and thusly acquiring multiple tissue biopsies without removing said biopsy unit from said endoscope (Abstract: “A core biopsy device… is configured to acquire multiple biopsy specimens…;” Fig. 10, depicting the device obtaining multiple tissue core specimens in anatomical region 2), said biopsy unit comprising: a handle having a first end and a second end, said handle being elongated between said first and second ends (Fig. 6, an elongated device handle 50, shown in use in fig. 7 having first and second ends (toward the thumb ring 66 and toward the tip of the blade 20, respectively)), said handle having a suction conduit being integrated therein, said suction conduit having an input and an output (Fig. 9, biopsy access port 68, i.e., suction conduit), said input being fluidly coupled to said suction unit such that said suction unit urges air inwardly through said output (Fig. 37, biopsy access port 68 being fluidly coupled to syringe 355, i.e., suction unit).  Clements also teaches said handle having a tissue trap aperture extending therethrough and intersecting said suction conduit (Fig. 1, handle 50 having a biopsy access port 68, which acts as a tissue trap aperture receiving a proximal specimen management system 80, i.e., a tissue trap, as shown in figure 3); and said tissue trap being slidable into said tissue trap aperture (Figure 3, biopsy access port 68 slidably receiving proximal specimen management system 80).  Clements does not teach the device having a suction port extending into said suction conduit having said suction port being in fluid communication with said suction unit, said suction unit urging air inwardly through said suction port when said suction port is unobstructed thereby inhibiting air from being urged inwardly through said output, said suction unit urging air through said output when said suction port is obstructed by a user's thumb.  Clements also does not teach said tissue trap being comprised of an air permeable material such that said suction unit urges air through said tissue trap.
An teaches the invention having a suction port (Fig. 1, air release hole 104) extending into said suction conduit having said suction port being in fluid communication with said suction unit, said suction unit urging air inwardly through said suction port when said suction port is unobstructed thereby inhibiting air from being urged inwardly through said output, said suction unit urging air through said output when said suction port is obstructed by a user's thumb (Figs. 17, 20A, 22A, showing thumb obstructing air release hole 104 in order to generate low pressure upon pulling of syringe plunger 110; fig. 9 showing the direction of air travel when air release hole 104 is unobstructed).  
Because Clements teaches an invention (Fig. 3) having suction channel 86, which may receive suction from any one of a syringe, suction pump, or house suction source (Paragraph 0070, fig. 4), and An teaches a suction control mechanism which actuates a vacuum by obstructing a port with a user’s thumb, it would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Clements to include the suction control mechanism having a suction port obstructable by a user’s thumb as taught by An, the motivation being that such a method of suction control is simple, lightweight, portable, and cost effective to manufacture (Abstract).  An teaches analogous art in the technology of vacuum-controlled biopsy devices (Abstract)
Pesce teaches the invention further including a tissue trap being comprised of an air permeable material such that said suction unit urges air through said tissue trap (Paragraph 0009: “The tissue collection chamber can include a straining element, such as a mesh, filter, screen, or perforated surface, for collecting tissue and passing fluid”).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Clements in view of An to include a mesh material within the tissue collection chamber as taught by Pesce, the motivation being that such an element allows the device to retain solid tissue and pass fluid through (Paragraph 0009).
Clements in view of An in further view of Pesce teach the invention as described above.  Clements further teaches the invention further comprising: a thumb ring extending upwardly from said first end of said handle wherein said thumb ring is configured to have the user's thumb extended therethrough, said thumb ring being offset from said suction port in said first end (Fig. 8A, a thumb ring 66 offset from biopsy access port 68 capable of receiving suction means including a suction port, as described in the combination cited in claim 2); a pair of blades (Fig. 15A-15C, a pair of semi-circular cutting blades 126 and 128).  Clements, An, and Pesce do not further teach the invention having a grip being slidably coupled around said handle, said grip having a pair of finger apertures therein wherein each of said finger apertures is configured to have a respective one of the user's fingers extended therethrough, said grip being urgeable to actuate said pair of blades into a cutting position having said grip being slid upwardly along said handle toward said thumb ring, said grip being urgeable into an opening position having said grip being slid downwardly along said handle away from said thumb ring.
The applicant’s invention actuates a wire with a pair of finger apertures sliding around a handle.  The invention taught by Clements also actuates a wire, but with a thumb ring sliding through a handle, and does not teach a grip having a pair of finger apertures slidably coupled around a handle used to actuate the cutting blades.  Aznoian teaches a grip being slidably coupled around said handle, said grip having a pair of finger apertures therein (Fig. 1A, finger member 25 having a pair of finger rings 24) wherein each of said finger apertures is configured to have a respective one of the user's fingers extended therethrough, said grip being urgeable to actuate said pair of blades into a cutting position having said grip being slid upwardly along said handle toward said thumb ring (Fig. 3, showing jaws 10 closed/cutting when drive shaft 102 is pulled upwardly (see visible top of lateral slot of drive shaft 102)), said grip being urgeable into an opening position having said grip being slid downwardly along said handle away from said thumb ring (Fig. 10, showing jaws 10 in an opened position when drive shaft is slid downwards (see top of lateral slot 104 of drive shaft 102 meeting puller pin 66)).
It would have been obvious to one having skill in the art to have incorporated the wire-actuating mechanism as described by Aznoian in the invention taught by Clements in view of An in further view of Pesce, the motivation being that such a configuration restrains rotation about the longitudinal axis during actuation of the cutting mechanism (Col. 8, lines 21-28).
Clements further teaches the invention further comprising a suction tube having a primary end and a secondary end, said primary end being fluidly coupled to said output of said suction conduit having said suction tube extending outwardly through said second end of said handle (Fig. 9, sheath 14 extending through handle 50 in fluid communication with biopsy access port 68), said suction tube being comprised of a flexible material (Paragraph 0057: “In one embodiment, the core biopsy device includes a flexible tube…"), said secondary end of said suction tube being insertable into said working channel of said endoscope (Fig. 7, showing flexible sheath 14 being used by working channel of endoscope insertion tube 45); each of said blades having a first end, a second end and a cutting edge extending there between, said cutting edge of each of said blades being concavely arcuate between said first and second ends of said blades such that each of said blades has a semi-circular shape (Fig. 15A-15C, a pair of semi-circular cutting blades 126 and 128, each having a first end described in paragraph 0090: “The edge of the moveable blades 126 and 128 are the forward facing cutting surfaces…”), said first and second end of each of said blades being pivotally coupled to an inside surface of said suction tube (Fig. 15A, single axis pivot 22 through which the blades 126 and 128 rotate), each of said blades is positionable in an open position having said cutting edge each of said blades being aligned with and being collinear with said second end of said suction tube (Fig. 15A, showing blades 126 and 128 in an open configuration being aligned and collinear with end of the sheath 14), each of said blades is positionable in a cutting position having such cutting edge of each of said blades being urged outwardly from said second end of said suction tube and engaging each other wherein said cutting edge of each of said blades is configured to cut the tissue biopsy (Figs. 15A-15C, showing blades 126 and 128 being deployed and urged outwardly from sheath 14 and engaging each other); and a wire being coupled between said grip and each of said blades adjacent to said first end offset from a pivot point between said blades (Figs. 21A-21G, 25D-25F, 33; embodiments which utilize a wire connection adjacent to an end of each blade offset from a pivot point of the blades), said wire urging each of said blades into an open position when said grip is urged into said opening position, said wire urging each of said blades into a cutting position when said grip is urged into said cutting position (Paragraph 0078: “The back-and-forth or push-pull motion by the thumbhole 66 is conveyed by slotted shaft 56 that is mechanically coupled with the blade wire 37. Cutting action by the blade 20 is conveyed by a downwardly directed pushing force applied to the thumbhole 66 by a handle 50 user or operator;” figs. 21B-21G showing cutting action of blades controlled via wire 37).
Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “Specifically, the wire is coupled to the blades adjacent to the first ends of the blades offset from a pivot point of the blades… The rejection cites Clements as providing the pair of blades.  However, the blades of Clements do not disclose wire connection adjacent to an end of each blade offset from a pivot point of the blades as required in the claim.”
See figs. 21A-21G, 25D-25F, 33, each of which are embodiments which utilize a wire connection adjacent to an end of each blade offset from a pivot point of the blades.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791